MEMORANDUM **
Richard Wesley Marshall, a federal inmate, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials violated his Fourteenth Amendment rights while he was a pretrial detainée.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s summary judgment de novo, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999), and we affirm.
Marshall alleged that prison officials were deliberately indifferent to his medical needs because his fractured rib was treated by the prison nursing staff with nonprescription pain relievers. The district court properly granted summary judgment because Marshall failed to submit evidence sufficient to overcome the affidavit of Dr. Kastre that his treatment met the applicable standard of care. See Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir.1998). Furthermore, a difference of opinion over the proper course of treatment does not constitute indifference to serious medical need. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
Because Marshall failed to point to any evidence demonstrating that Dr. Kastre’s affidavit contained any falsehoods or was offered in bad faith, the district court properly refused to exclude the affidavit. See Fed.R.Civ.P. 56(g).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Claims by pretrial detainees are analyzed under the Due Process Clause of the Pour-teenth Amendment. See Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998). We apply the same standard to a pretrial detainee’s claim of deliberate indifference under the Fourteenth Amendment as we would to a prisoner's claim under the Eighth Amendment. Id.